 



Exhibit 10.35
2007 PERFORMANCE OBJECTIVES — CEO AND PRESIDENT
 
TARGET BONUS AS A PERCENTAGE OF BASE SALARY
The 2007 target bonus for the Chief Executive Officer (“CEO”) of Allergan, Inc.
(the “Company”) will be an amount equal to 120% of the CEO’s annual base salary
as of the last day of the 2007 fiscal year. The 2007 target bonus for the
President of the Company (“President”) will be an amount equal to 70% of the
President’s annual base salary as of the last day of the 2007 fiscal year. The
2007 target bonus amounts for the CEO and the President are referred to herein
individually as a “Target Bonus Amount” and collectively as the “Target Bonus
Amounts.”
 
2007 PERFORMANCE OBJECTIVES AND BONUS AMOUNT DETERMINATION
If the Company’s 2007 Adjusted EPS is greater than the Threshold EPS, the CEO
and President will be eligible to receive a bonus based on the following three
criteria: (i) 2007 Adjusted EPS, (ii) 2007 Revenue Growth and (iii) 2007 R&D
Reinvestment Rate. The bonus (if any) payable will be an amount determined by
multiplying (i) the Target Bonus Amount by (ii) the Target Bonus Multiplier. In
no event, however, will the CEO or President be eligible to receive all or any
portion of such bonus if the Company’s 2007 Adjusted EPS does not exceed the
Threshold EPS. For sake of clarity, if the Company’s performance exceeds any of
the targets for 2007 Revenue Growth and/or 2007 R&D Reinvestment Rate, but
actual 2007 Adjusted EPS does not exceed the Threshold EPS, no bonus will be
payable. Payment of the CEO’s and President’s 2007 performance bonus (if any)
will be made in accordance with, and subject to, the terms of the Allergan, Inc.
2006 Executive Bonus Plan, as in effect on the date hereof (the “Plan”),
including, without limitation, the provisions of Sections 2.4, 3.3 and 6.3 of
the Plan.
For purposes of determining the CEO’s and President’s 2007 performance bonus,
the following terms will have the following meanings:
     “2007 Adjusted EPS” means the Company’s 2007 Adjusted Net Earnings divided
by the weighted average number of common shares outstanding on a diluted basis
during 2007, rounded to the fourth decimal place.
     “2007 Adjusted Net Earnings” means the Company’s net earnings from
continuing operations for the 2007 fiscal year, adjusted to:

  •   remove the effects of extraordinary, unusual or non-recurring items;     •
  remove the effects of items that are outside the scope of the Company’s core,
on-going business activities;     •   remove the effects of accounting changes
required by United States generally accepted accounting principles;     •  
remove the effects of financing activities;     •   remove the effects of
expenses for restructuring or productivity initiatives;     •   remove the
effects of non-operating items;     •   remove the effects of spending for
acquisitions;     •   remove the effects of divestitures; and     •   remove the
effects of amortization of acquired intangible assets.

 



--------------------------------------------------------------------------------



 



2007 PERFORMANCE OBJECTIVES   ALLERGAN, INC.

 
     “2007 Revenue Growth” means the percentage increase (if any) in net product
sales for the 2007 fiscal year relative to net product sales for the 2006 fiscal
year, adjusted for the translation effect of changes in foreign exchange rates
between each fiscal year and excluding Cornéal ophthalmic surgical product net
sales for the 2007 fiscal year, rounded to the nearest one-hundredth of one
percent.
     “2007 R&D Reinvestment Rate” means total research and development expenses
for the 2007 fiscal year excluding research and development expenses for the
Cornéal ophthalmic surgical business as a percentage of the Company’s total net
sales, excluding Cornéal ophthalmic surgical product net sales, for the 2007
fiscal year, rounded to the nearest one-hundredth of one percent.
     “EPS Target” means an amount per share specified by the Organization and
Compensation Committee at the time of adoption of these performance objectives.
     “Target Bonus Multiplier” means the sum of the “% of Target Bonus Amount”
corresponding to: (a) the Company’s 2007 Adjusted EPS, (b) the Company’s 2007
Revenue Growth, and (c) the Company’s 2007 R&D Reinvestment Rate, in each case
as determined in accordance with the tables set forth on Exhibit A.
     “Threshold EPS” means the EPS Target, less $0.15.
 
2007 METHOD OF BONUS PAYMENT
     Bonuses will be paid in cash up to a maximum bonus pool equal to 100% of
Plan participants’ bonus targets. Bonuses will be paid in restricted stock or
restricted stock units to the extent the bonus pool exceeds 100% of Plan
participants’ bonus targets. Such restricted stock or restricted stock units
will provide for cliff vesting two years from the award effective date. Any
payment in the form of restricted stock or restricted stock units will be issued
under the Company’s Incentive Compensation Plan. Upon a recipient’s death or
Total Disability (as defined below), or upon a recipient’s Normal Retirement
Eligibility Date (as defined below), all of the restrictions imposed on the
recipient’s restricted stock or restricted stock units shall lapse. Total
Disability shall be defined as the inability of a recipient, by reason of mental
or physical illness or accident, to perform any and every duty of the occupation
at which such recipient was employed when such disability commenced, which
disability is expected to continue for a period of at least 12 months. A
recipient’s Normal Retirement Eligibility Date shall be defined as the date on
which the recipient has (i) attained age 55 and (ii) been employed by the
Company for a minimum of 5 years.

 



--------------------------------------------------------------------------------



 



2007 PERFORMANCE OBJECTIVES   ALLERGAN, INC.

 
EXHIBIT A
TO
2007 PERFORMANCE OBJECTIVES — CEO AND PRESIDENT
2007 ADJUSTED EPS, 2007 REVENUE GROWTH AND
2007 R&D REINVESTMENT RATE PERFORMANCE

                                  % of Target   2007     % of Target   2007 R&D
    % of Target       Bonus   Revenue     Bonus   Reinvestment     Bonus 2007
Adjusted EPS     Amount   Growth     Amount   Rate     Amount                  
         
EPS Target — $0.150
    0.0%   15.1%     0.0%   15.31%     0.0%
EPS Target — $0.120
    50.0%   16.1%     2.0%   15.56%     2.0%
EPS Target — $0.090
    60.0%   17.1%     4.0%   15.81%     4.0%
EPS Target — $0.060
    70.0%   18.1%     6.0%   16.06%     6.0%
EPS Target — $0.030
    80.0%   19.1%     8.0%   16.31%     8.0%
EPS Target
    90.0%   20.1%     10.0%   16.56%     10.0%
EPS Target + $0.025
    95.0%   21.1%     13.8%   16.81%     13.8%
EPS Target + $0.050
    100.0%   22.1%     17.5%   17.06%     17.5%
EPS Target + $0.075
    105.0%   23.1%     21.3%   17.31%     21.3%
EPS Target + $0.100
    110.0%   24.1%     25.0%   17.56%     25.0%

If the Company’s performance exceeds the highest performance level shown above
for one or more of the specified performance measures (i.e., 2007 Adjusted EPS,
2007 Revenue Growth, and 2007 R&D Reinvestment Rate), the “% of Target Bonus
Amount” achieved with respect to that performance measure will be the maximum “%
of Target Bonus Amount” specified for that performance measure. For example, if
2007 Adjusted EPS equals EPS Target + $0.13, the “% of Target Bonus Amount” will
nonetheless be 110% for that performance measure.
If actual results for any one or more of the performance measures falls between
the performance levels shown above, the bonus will be prorated accordingly.
Each component of the Target Bonus Multiplier will be determined independently
of each other component of the Target Bonus Multiplier; provided that no bonus
will be payable in the event the Company’s 2007 Adjusted EPS does not exceed the
Threshold EPS.

 